Title: From George Washington to Charles-Guillaume-Frédéric Dumas, 30 June 1790
From: Washington, George
To: Dumas, Charles-Guillaume-Frédéric



Sir,
New York June 30th 1790

This late acknowledgement of the receipt of your letter of the 6th of November 1789, and the little box which accompanied it, might require some particular apology had I only my own private concerns to attend to; but when important public duties require my constant attention every allowance must be made for the want of punctuality in those things which regard me individually.
I beg, Sir, that you will accept my best thanks for the polite manner in which you have transmitted to me the poems & epistles which the Society of Leyden for the encouragement of the liberal arts in Holland have done me the honor to send to me; and at the same time, I must ask the favor of you to forward the enclosed letter to that Society which is expressive of the sense I entertain of their polite attention to me. I am Sir, Your most Obedt Servt.
